January 14, 2022




                                                             Supreme Court

                                                             No. 2019-373-Appeal.
                                                             (PC 16-5649)


              Augustine Eddy               :

                     v.                    :

        Pascoag Fire District et al.       :




               NOTICE: This opinion is subject to formal revision before
               publication in the Rhode Island Reporter. Readers are requested
               to notify the Opinion Analyst, Supreme Court of Rhode Island,
               250 Benefit Street, Providence, Rhode Island 02903, at Tel. 222-
               3258 or Email opinionanalyst@courts.ri.gov of any
               typographical or other formal errors in order that corrections may
               be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-373-Appeal.
                                                        (PC 16-5649)


            Augustine Eddy                :

                   v.                     :

      Pascoag Fire District et al.        :


          Present: Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.

                                     OPINION

      Justice Lynch Prata, for the Court. This case came before the Supreme

Court pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided.           The plaintiff,

Augustine Eddy (Eddy or plaintiff), appeals from a Superior Court judgment entered

in favor of the defendants, Pascoag Fire District (the district) and Pascoag Fire and

Rescue Association, International Association of Firefighters, Local 4908 (the

union) (collectively defendants), in this action alleging breach of contract and breach

of duty of fair representation. After considering the parties’ written and oral

submissions and reviewing the record, we conclude that cause has not been shown

and that this case may be decided without further briefing or argument. For the

reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                         -1-
                                  Facts and Travel

      The plaintiff is trained as a firefighter and emergency medical technician

(EMT) and holds various related licenses and certifications. In 1997 he began

working per diem for the district, and he became a full-time employee in 2013. In

January 2016, the district presented Eddy with a plan for remedial training to address

complaints from his partner regarding his job performance. Eddy was given three

months to show improvement before the district would consider suspension.

      Thereafter, on March 27, 2016, plaintiff and three coworkers were dispatched

to transport a thirty-seven-year-old patient with paraplegia experiencing difficulty

breathing. Eddy was the primary patient caregiver for the dispatch. During the

transport, the patient lost consciousness and ultimately passed away at the hospital.

The plaintiff was told that night that he was suspended, with pay, pending an

investigation.

      On March 29, 2016, the district met with plaintiff regarding his suspension.

The plaintiff asserts that, shortly after the meeting, he spoke via telephone with

Harold Carter, chief of the district (Chief Carter). The plaintiff alleges that, during

that telephone call, Chief Carter “basically threatened” him by claiming that things

would get worse for Eddy if he pursued the issue. The day after the meeting with

the district and telephone call with Chief Carter, Eddy wrote a letter to Chief Carter

explaining his actions during the transport. The plaintiff was notified in writing the

                                         -2-
next day, March 31, 2016, that he was suspended with pay pending Chief Carter’s

internal investigation.

      On April 3, 2016, Chief Carter sent a letter to the Board of Fire

Commissioners (the board) notifying the board that he was recommending plaintiff’s

termination. The letter stated that Chief Carter had suspended plaintiff with pay

pending an investigation following the March 27, 2016 incident and that a

subsequent investigation found deficiencies in plaintiff’s performance during the

transport. Chief Carter’s letter concluded that plaintiff’s failures, in addition to his

admission to Chief Carter shortly after the incident that “I know, I know, my skills

are not what they should be, I should of [sic] started an IV[,]” made clear that the

action plan that had been implemented earlier in the year to address plaintiff’s need

for improvement had had no effect on his performance.

      On April 6, 2016, the district held a pretermination hearing to provide plaintiff

with an opportunity to respond to the issues that had led to Chief Carter’s

recommendation that he be terminated. At that hearing, plaintiff presented a letter

from Daren Girard, M.D., the physician who had treated the patient who had been

transported to the hospital by Eddy and his coworkers on March 27, 2016. In his

letter, Dr. Girard opposed any sanction or disciplinary action against plaintiff and

asserted that plaintiff had performed his duties appropriately. Additionally, on the




                                         -3-
same day as the pretermination hearing, Eddy wrote to Chief Carter requesting to

see all the documentation in his employment file.

      The plaintiff was terminated by the district on April 12, 2016. By letter, Chief

Carter reiterated that his recommendation that Eddy be terminated was based on

Eddy’s “conduct and performance during a rescue run on March 27, 2016[,]” and

his “continuing and ongoing inability to perform the functions of [his] position

despite counseling and additional training.” On April 19, 2016, plaintiff met with

the executive board of the union to discuss his termination and the grievance process

steps, including arbitration.

      Thereafter, plaintiff began the grievance process in accordance with the

collective bargaining agreement (CBA) between the district and the union.1 On

April 24, 2016, pursuant to the CBA, plaintiff submitted his initial grievance alleging

wrongful termination and requesting that the district immediately rescind the

termination. This grievance was rejected by Chief Carter on the grounds that Eddy

had failed to exercise good judgment and take basic actions during a critical

situation—the March 27, 2016 transport incident—and that he had his performance

called into question in the past and had not improved despite efforts to that end. On

May 3, 2016, plaintiff proceeded to the next step of the grievance process, again


1
  Article 12 of the CBA establishes a framework pursuant to which the aggrieved
member moves through a three-step grievance process. Thereafter, the union may
seek arbitration if it desires to proceed further with a grievance.
                                           -4-
alleging wrongful termination and requesting that the district immediately rescind

the termination. This grievance was similarly rejected by David Carpenter, the

chairman of the board.

       By letter dated June 10, 2016, the union executive board informed Eddy that

it had decided not to seek arbitration for his grievance. The executive board opined

in that letter that plaintiff’s termination had merit. The union president later

represented in an interrogatory answer that the union “could not afford going to

arbitration” for Eddy. According to Eddy, however, one day before the deadline to

submit the matter to arbitration, the union informed Eddy that it would proceed to

arbitration provided that Eddy retain an attorney at his own expense. The plaintiff

asserts that he “was unable to retain an attorney to handle the arbitration so the

deadline passed without the union filing for arbitration.” Eddy sought no further

relief through the administrative process.

      On December 7, 2016, plaintiff filed a Superior Court complaint alleging

breach of duty of fair representation against the union and breach of contract against

the district. The district subsequently moved for summary judgment, arguing that

plaintiff could not prevail because (1) he failed to exhaust his administrative

remedies; (2) the union had fulfilled its duty of fair representation; and (3) the district

did not breach the CBA. The plaintiff objected to summary judgment, maintaining

that genuine issues of material fact existed as to whether (1) the union acted

                                           -5-
arbitrarily, discriminatorily, or in bad faith, or had handled the grievance in a

perfunctory manner; (2) the district should be equitably estopped from asserting that

plaintiff did not exhaust his administrative remedies; and (3) the district had just

cause to terminate plaintiff based on the March 27, 2016 transport incident.

      On February 20, 2019, a hearing was held in the Superior Court on the

district’s motion for summary judgment. On March 1, 2019, the trial justice

rendered a bench decision finding that plaintiff had failed to exhaust the grievance

and arbitration proceedings before filing suit, and rejecting plaintiff’s equitable

estoppel claim. An order granting the district’s summary-judgment motion was

entered on March 25, 2019, and final judgment entered in favor of defendants on

May 7, 2019. The plaintiff timely appealed to this Court on May 24, 2019.

                               Standard of Review

      “This Court reviews a decision granting a party’s motion for summary

judgment de novo.” Middle Creek Farm, LLC v. Portsmouth Water & Fire District,

252 A.3d 745, 750 (R.I. 2021) (quoting Boudreau v. Automatic Temperature

Controls, Inc., 212 A.3d 594, 598 (R.I. 2019)). We examine the case “from the

vantage point of the trial justice who passed on the motion for summary judgment”

and “view the evidence in the light most favorable to the nonmoving party[.]” Id. at

750-51 (quoting Boudreau, 212 A.3d at 598). “[I]f we conclude that there are no

genuine issues of material fact and that the moving party is entitled to judgment as

                                        -6-
a matter of law, we will affirm the judgment.” Id. at 751 (quoting Boudreau, 212

A.3d at 598). “Although summary judgment is recognized as an extreme remedy,

to avoid summary judgment the burden is on the nonmoving party to produce

competent evidence that proves the existence of a disputed issue of material fact.”

Id. (quoting Boudreau, 212 A.3d at 598).

                                     Discussion

      On appeal, plaintiff asserts that there are genuine issues of material fact

relative to whether defendants intentionally induced him not to pursue his grievance

by threatening his EMT license and by refusing to pay for arbitration. He maintains

that defendants’ actions amount to equitable estoppel, and that the trial justice erred

in granting summary judgment. Specifically, plaintiff claims that he was threatened

by Chief Carter’s statements to him via telephone on March 30, 2016, regarding

plaintiff’s EMT license. The plaintiff alleges that Chief Carter told him, “I wouldn’t

pursue this if I were you. You have a lot to lose. Your license is your life.” Eddy

alleged further at his deposition that Chief Carter told him, “Your EMT license is

your life and things are going to get very bad for you if you pursue this[.]” The

plaintiff also contends that, although he failed to exhaust his administrative

remedies, he only failed to do so because the union created a condition it knew he

could not meet by requiring him to bear the entire cost of arbitration, with one day’s

notice.

                                         -7-
       Conversely, the district maintains that summary judgment was properly

granted because, the district alleges, plaintiff failed to present sufficient evidence to

support his claim of equitable estoppel. Further, the district asserts that plaintiff’s

claims necessarily fail because he did not establish that the district breached the CBA

or that the union failed to fulfill its duty of fair representation.2

       To successfully invoke the doctrine of equitable estoppel, a claimant must

establish

              “[f]irst, an affirmative representation or equivalent
              conduct on the part of the person against whom the
              estoppel is claimed which is directed to another for the
              purpose of inducing the other to act or fail to act in reliance
              thereon; and secondly, that such representation or conduct
              in fact did induce the other to act or fail to act to his
              injury.” Faella v. Chiodo, 111 A.3d 351, 357 (R.I. 2015)
              (quoting Cigarrilha v. City of Providence, 64 A.3d 1208,
              1213 (R.I. 2013)).

Here, plaintiff cannot establish that defendants’ conduct induced his failure to act.

Indeed, the record in this case establishes that Eddy continued to challenge his

termination after the alleged “threatening” conversation with Chief Carter; his

estoppel claim therefore fails.

       Specifically, on March 30, 2016, the day after Eddy’s conversation with Chief

Carter, Eddy wrote a letter addressed to Chief Carter explaining his actions during


2
 The union did not submit a counterstatement pursuant to Article I, Rule 12A of the
Supreme Court Rules of Appellate Procedure, appear for oral argument, or otherwise
participate in the instant appeal.
                                       -8-
the March 27, 2016 rescue run. About a week later, on April 6, 2016, plaintiff

attended his pretermination hearing and submitted a letter to Chief Carter requesting

to see documentation in his employment file. On April 19, 2016, plaintiff met with

the executive board of the union to discuss the grievance process and arbitration. On

April 24, 2016, plaintiff continued pursuing the formal grievance process set forth

in the CBA. When he did not succeed at that step, he proceeded and was again

unsuccessful.

      The plaintiff’s actions are clearly inconsistent with his assertion that he was

deterred by Chief Carter’s alleged threat on March 30, 2016. After that conversation

with Chief Carter, Eddy repeatedly engaged with Chief Carter over the next several

weeks, as well as the union and its members and the board, while pursuing the

grievance process under the CBA.

      The plaintiff also contends that he was estopped from exhausting his

administrative remedies because the union required him to bear the entire cost of

arbitration, with one day’s notice. The plaintiff stated in his February 12, 2019

affidavit in support of his objection to the district’s motion for summary judgment

that, “[b]ecause of the timing of this notification, I was unable to retain an attorney

to handle the arbitration so the deadline passed without the union filing for

arbitration.” We note that the referenced “deadline” simply required, under Article

12, Section 3 of the CBA, that Eddy notify Chief Carter in writing of his desire to

                                         -9-
proceed further with the grievance. Although Eddy claims that the deadline passed

because he was unable to retain an attorney, we fail to see how the union’s

“condition” prevented Eddy from expressing, on his own behalf, his desire to

proceed with the grievance; that was all that was required by Eddy in that time frame

under the CBA.

      Additionally, we discern no competent evidence in the record to suggest that

the union prevented plaintiff from exhausting the administrative remedies available

to him. Specifically, under the union’s constitution and by-laws, plaintiff had the

ability to appeal the union’s decision not to pay for arbitration to the union’s general

president, but he failed to do so. There is no evidence to suggest that the union

prevented him from appealing under the union by-laws. Therefore, plaintiff fails to

establish that the union induced him to fail to act. See State v. Parrillo, 158 A.3d

283, 293 (R.I. 2017) (concluding that equitable estoppel did not apply where

claimant failed to show that his conduct “was somehow induced” by the opposing

party’s actions).

      Because we are satisfied that plaintiff did not exhaust his administrative

remedies and that his equitable estoppel claim fails as a matter of law, he cannot

establish an action for breach of duty of fair representation against the union. See

Almeida v. Plasters’ and Cement Masons’ Local 40 Pension Fund, 722 A.2d 257,

259 (R.I. 1998) (“The general rule is that a plaintiff first must exhaust his [or her]

                                         - 10 -
administrative remedies before seeking judicial review of an administrative

decision.”); see also Bellevue-Ochre Point Neighborhood Association v.

Preservation Society of Newport County, 151 A.3d 1223, 1232 (R.I. 2017) (finding

that a plaintiff was required to exhaust administrative remedies before resorting to

judicial review where the plaintiff had a mechanism, through the zoning board, to

pursue the issues asserted in the complaint).

      Further, because Eddy’s claim that the union breached its duty of fair

representation fails, his claim against the district for breach of contract also must

fail. See DiGuilio v. Rhode Island Brotherhood of Correctional Officers, 819 A.2d

1271, 1273 (R.I. 2003) (recognizing federal law that “in order to prevail in court

against an employer for breach of contract when a union refuses to arbitrate an

employee’s grievance, the employee must demonstrate not only that the employer

breached the contract but also that the union breached its duty to represent the

employee fairly”).

      Accordingly, we discern no error with the trial justice’s grant of summary

judgment. The plaintiff failed to produce competent evidence proving the existence

of a disputed issue of material fact, and therefore the defendants were entitled to

judgment as a matter of law.




                                        - 11 -
                                    Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record in this case may be returned to the Superior Court.


      Justice Long did not participate.




                                          - 12 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Augustine Eddy v. Pascoag Fire District et al.

                                     No. 2019-373-Appeal.
Case Number
                                     (PC 16-5649)

Date Opinion Filed                   January 14, 2021


Justices                             Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.


Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Mark P. Gagliardi, Esq.
Attorney(s) on Appeal                For Defendants:

                                     Mary W. McBurney, Esq.
                                     Joseph F. Penza, Jr., Esq.




SU-CMS-02A (revised June 2020)